UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED August 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number000-53156 UNWALLINTERNATIONALINC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) Suite 325 – 7582 Las Vegas Blvd South, Las Vegas, NV89123 (Address of principal executive offices, including zip code.) 702-560-4373 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESoNOx Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESx NOo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 23,818,046 shares of common stockas ofJuly 16, 2014. 1 UNWALL INTERNATIONAL, INC. FINANCIAL STATEMENTS AUGUST 31, 2014 （unaudited） TABLE OF CONTENTS PART I. - FINANCIAL INFORMATION Page ITEM 1 FINANCIAL STATEMENTS Unaudited Balance Sheets as of August 31, 2014 and November 30, 2013 3 Unaudited Statements of Operations for the three and nine month periods ended August 31, 2014 4 Unaudited Statements of Cash Flows for the nine month period ended August 31,2014 and for the nine month period ended August 31, 2013 6 Condensed Notes to Interim Financial Statements (unaudited) 7 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 13 ITEM 4 Controls and Procedures 14 PART II OTHER INFORMATION 14 ITEM 1A Risk Factors 14 ITEM 6 Exhibits 14 INDEX TO EXHIBITS 14 SIGNATURES 15 2 UNWALL INTERNATIONAL INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) August 31, November 30, ASSETS Current Assets: Cash - - Total current assets - - Total Assets - - LIABILITIES AND SHAREHOLDERS' DEFICIT Current Liabilities: Accounts payable Due to shareholder Total liabilities Commitments and contingencies - - Shareholders’ Deficit: Preferred stock - Class A – authorized, 100,000,000 shares of $.001 par value; issued and outstanding, 750,000 Common stock – authorized, 100,000,000 shares of $.001 par value; issued and outstanding, 23,818,046 Capital in excess of par value Accumulated deficit ) ) Accumulated other comprehensive loss - - Total shareholders deficit ) ) Total Liabilities and Shareholders’ Deficit - - These accompanying notes are an integral part of these financial statements 3 UNWALL INTERNATIONAL INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTH PERIODENDED AUGUST 31, Expenses: Selling and Administrative Expenses Operatingloss from continuing operations ) ) Operating loss from discontinued operations - ) Net loss ) ) Other comprehensive income: Currency rate changes-discontinued operations - Total loss from continuing operations ) ) Total comprehensive loss from discontinued operations - ) Total comprehensive loss ) ) Loss Per Share - Basic and Diluted $
